DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over GERSHTEIN VLADIMIR YLIY et al. (European Patent Application #EP 2062659; hereinafter Gershtein; translation provided by the examiner) in view of Cole; Gregory A. et al. (United States Patent #US 11087895; hereinafter Cole).
Regarding claim 1, Gershtein teaches a method (abstract) comprising: 
operatively coupling a launch system (device 10 in the figures) comprising a plurality of valves (par.105&106 discloses valves 182 and 184 which are coupled to launch system 10) to an in-service tank (par.36 and fig.4 discloses in-service tank as container 200), the launch system coupled to the bottom of the in-service tank (system 180 in fig.12 shows launch system coupled to bottom of container 200 in fig.4); 
by operating the launch system, introducing a robotic tank inspection device into (par.38 and fig.4 teaches robotic tank inspection device 10 entering of tank 200)
by operating the robotic tank inspection device, inspecting the bottom of the in- service tank for corrosion (par.38 and fig.4 teaches robotic tank inspection device 10 entering bottom of tank 200 through opening 206, par.67 line 46 teaches inspecting corrosion).
Gershtein fails to teach carrying a multiphase fluid separated into a first fluid phase settled at a bottom of the in- service tank and a second fluid phase floating above the first fluid phase.
Cole does teach carrying a multiphase fluid separated into a first fluid phase settled at a bottom of the in- service tank and a second fluid phase floating above the first fluid phase (col.2 lines 30-53 teaches a multiphase fluid through mixtures; which could comprise water, as disclosed in col.2 lines 22-24, mixed with oil. Which would settle/separate into a liquid with a 1st phase (being water) and a 2nd phase being oil on top).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Gershtein to include the teachings of Cole; which would provide an improved tank and launch system combination as disclosed by Cole (col.1 lines 21-27).

Regarding claim 2, Gershtein in view of Cole teaches the method of claim 1, wherein the first fluid phase occupies a volume (Gershtein fig.4 discloses three volumes 202) within the in-service tank, wherein the robotic tank inspection device is introduced directly into the volume occupied by the first fluid phase while avoiding a remaining volume within the in- service tank (Gershtein par.38 and fig.4 teaches robotic tank inspection device 10 entering bottom a volume 202 of tank 200 through opening 206; doing so would introduce the robotic device directly into the water that got separated from the oil).

Regarding claim 3, Gershtein in view of Cole teaches the method of claim 1, wherein the launch system comprises a nozzle attached to the bottom of the in-service tank (Gershtein par.38 and fig.4 teaches small openings 206 attached to bottom of tank 200; which makes them nozzles according to the broadest reasonable interpretation(BRI)), the nozzle directly coupled to the volume occupied by the first fluid phase, wherein the robotic tank inspection device is introduced directly into the volume through the nozzle (Gershtein par.38 and fig.4 teaches robotic tank inspection device 10 entering bottom of tank 200 through opening 206).

Regarding claim 4, Gershtein in view of Cole teaches the method of claim 3, wherein the launch system comprises a plurality of flow pathways (Cole col.4 line 40 teaches flow channels) fluidically coupled to the plurality of valves (Cole col.4 lines 52-54 teach valves regulating flow, which means they’re coupled to flow channels/pathways), wherein the robotic tank inspection device is introduced into the first fluid phase through the nozzle by operating the plurality of valves to regulate fluid flow through the plurality of flow pathways (Cole col.4 lines 52-54 teach valves regulating flow).

Regarding claim 5, Gershtein in view of Cole teaches the method of claim 2, wherein avoiding the remaining volume of the in-service tank comprises avoiding contact between the robotic tank inspection device and the second fluid phase when introducing the robotic tank inspection device into the first fluid phase (The robot device 10 would inherently avoid the remaining volumes 202 when entering through the bottom; since a multiphase fluid such as oil and water would become separated with water at the bottom and oil on top, its inherent that the robot would be introduced directly into the 1st phase portion(water) while completely avoiding the 2nd phase(oil)). 
Regarding claim 6, Gershtein in view of Cole teaches the method of claim 1, wherein inspecting, by operating the robotic tank inspection device, the bottom of the in-service tank comprises inspecting the bottom of the in-service tank while avoiding contact between the robotic tank inspection device and the second fluid phase (since a multiphase fluid such as oil and water would become separated with water at the bottom and oil on top, its inherent that the robot would be introduced directly into the 1st phase portion(water) while completely avoiding the 2nd phase(oil)).

Regarding claim 7, Gershtein in view of Cole teaches the method of claim 1, further comprising, by operating the launch system, retrieving the robotic tank inspection device from the in-service tank from the first fluid phase while bypassing the second fluid phase (Gershtein par.38 and fig.4 teaches robotic tank inspection device 10 entering bottom of tank 200 through opening 206, which also means it can exit through 206 to be retrieved; since a multiphase fluid, such as oil and water, would become separated with water at the bottom and oil on top, its inherent that the robot would be introduced directly into the 1st phase portion(water) while completely avoiding the 2nd phase(oil); the robot would also exit while avoiding bypassing the 2nd phase(oil at the top)).

Regarding claim 8, Gershtein in view of Cole teaches the method of claim 7, wherein retrieving the robotic tank inspection device comprises avoiding contact between the robotic tank inspection device and the second fluid phase (since a multiphase fluid such as oil and water would become separated with water at the bottom and oil on top, its inherent that the robot would be directly into the 1st phase portion(water) while completely avoiding the 2nd phase(oil) when entering through the bottom).

Regarding claim 9, Gershtein teaches a method (abstract) comprising: 
an in-service tank (par.36 and fig.4 discloses in-service tank as container 200) comprising an internal bottom surface (fig.4 discloses internal bottom surface as part of #206), 
introducing a robotic tank inspection device (device 10 in fig.4) directly into a portion (Gershtein teaches device 10 in fig.4 within a portion; Gershtein par.38 teaches the device can be introduced through 206 or 210); and 
by the robotic tank inspection device, the internal bottom surface for corrosion (par.67 line 46 teaches inspecting corrosion) while residing in the portion of the in-service tank (par.38 teaches the device can be introduced into volumes 202 through 206(which is at the top and bottom surfaces) and 210;).
Gershtein fails to teach storing a multiphase fluid in; the multiphase fluid comprising a non-flammable first fluid phase and a flammable second fluid phase immiscible with the first fluid phase, wherein the first fluid phase settles to the internal bottom surface of the in-service tank; within the in- service tank in which the first fluid phase and no second fluid phase resides; autonomously inspecting.
Cole does teach storing a multiphase fluid in (col.2 lines 30-53 teaches a multiphase fluid through mixtures; which could comprise water, as disclosed in col.2 lines 22-24, mixed with oil, making them immiscible; fig.1 shows multiphase fluid 60 stored); the multiphase fluid comprising a non-flammable first fluid phase and a flammable second fluid phase immiscible with the first fluid phase, wherein the first fluid phase settles to the internal bottom surface of the in-service tank (col.2 lines 30-53 teaches a multiphase fluid through mixtures; which could comprise water, as disclosed in col.2 lines 22-24, mixed with oil, making them immiscible. Which would settle/separate into a liquid with a 1st phase (being water and non-flammable) and a 2nd phase (being oil, and flammable, on top); autonomously inspecting (col.1 line 54-col.2 lines 1-12 teaches autonomous inspection).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Gershtein to include the teachings of Cole; which would provide an improved tank and launch system combination as disclosed by Cole (col.1 lines 21-27).

Regarding claim 10, Gershtein in view of Cole teaches the method of claim 9, further comprising fluidically coupling a launch system comprising a nozzle (Gershtein fig.8 discloses launch system as device 10; Gershtein par.38 and fig.4 teaches openings 206 attached to bottom of tank 200; which makes them nozzles coupled to device 10 for/during entering and exiting), a plurality of flow pathways fluidically coupled (Cole col.4 line 40 teaches flow channels; flow channels are inherently coupled to openings/nozzles) to the nozzle, and a plurality of valves to regulate fluid flow through the plurality of flow pathways to the portion of the in-service tank (Cole col.4 lines 52-54 teach valves regulating flow, which means they’re coupled to flow channels/pathways; Gershtein fig.4 teaches three portions 202, two of them have openings/nozzles(top and bottom)), wherein the robotic tank inspection device is introduced directly into the portion through the nozzle (Gershtein par.38 and fig.4 teaches robotic tank inspection device 10 entering bottom of tank 200 through opening 206).

Regarding claim 11, Gershtein in view of Cole teaches the method of claim 10, wherein a side wall (Gershtein fig.4 shows side walls of tank 200) connects the internal bottom surface of the in-service tank to a roof of the in-service tank (Gershtein fig.4 shows tank 200 having side walls connected to top/roof of the tank 200; according the BRI a roof is what forms the upper portion covering of a structure), wherein the nozzle is coupled to the side wall nearer to the internal bottom surface than to the roof (fig.4 shows bottom nozzle 206 near the side wall).
Regarding claim 12, Gershtein in view of Cole teaches the method of claim 11, wherein a portion of the nozzle extending within the in-service tank resides entirely within the first fluid phase (Gershtein fig.4 shows nozzle 206 partially within tank 200; if the multifluid of oil and water provided by Cole is introduced in this bottom portion, it would separate and settle with water at the bottom (contacting the nozzle) and oil at the top).

Regarding claim 13, Gershtein in view of Cole teaches the method of claim 9, wherein contact between the robotic tank inspection device and the second fluid phase is avoided when introducing the robotic tank inspection device into the in-service tank (since a multiphase fluid such as oil and water would become separated with water at the bottom and oil on top, its inherent that the robot would be introduced directly into the 1st phase portion(water) through the bottom while completely avoiding the 2nd phase(oil)).

Regarding claim 14, Gershtein in view of Cole teaches the method of claim 13, wherein the contact is avoided when the robotic tank inspection device autonomously inspects (Cole col.1 line 54-col.2 lines 1-12 teaches autonomous inspection) the in-service tank bottom (Gershtein par.38 and fig.4 teaches robotic tank inspection device 10 entering bottom of tank 200 through opening 206; meaning it can also reside in the bottom while avoiding the oil at the top).

Regarding claim 15, Gershtein in view of Cole teaches the method of claim 13, further comprising, after completion of inspection (completing inspection is inherently part of the inspecting process), retrieving the robotic tank inspection device from within the in-service tank, wherein the contact is avoided when retrieving the robotic tank inspection device (Gershtein par.38 and fig.4 teaches robotic tank inspection device 10 entering bottom of tank 200 through opening 206, which also means it can exit through 206 to be retrieved; since a multiphase fluid, such as oil and water, would become separated with water at the bottom and oil on top, its inherent that the robot would be introduced and retrieved directly into and from the 1st phase portion(water) while completely avoiding the 2nd phase(oil at the top).

Regarding claim 16, Gershtein teaches a method comprising: 
in an in-service tank (par.36 and fig.4 discloses in-service tank as container 200) comprising an internal bottom surface (fig.4 discloses internal bottom surface as part of #206), a side wall and a roof (fig.4 discloses side walls and the top of the container 200 as the roof; according the BRI a roof is what forms the upper portion covering of a structure), the in-service tank defining an internal volume (fig.4 shows internal volume 202) comprising a first volume portion nearer the internal bottom surface (par.48 and fig.4 disclose a 1st volume portion of #202 near the internal bottom) than the roof and a second volume portion nearer the roof than the internal bottom surface (par.48 and fig.4 disclose a 1st volume portion of #202 near the roof)
introducing a robotic tank inspection device (device 10 in fig.4) directly into the first volume portion while avoiding the second volume portion (Gershtein teaches device 10 in fig.4 within a portion; Gershtein par.38 teaches the device can be introduced through 206 or 210, which leads directly to the 1st portion while avoiding the 2nd portion); and 
operating the robotic tank inspection device in the first volume portion (Gershtein par.38 teaches the device can be introduced through 206 or 210, which leads directly to the 1st portion; meaning it may operate within the 1st volume portion) to inspect the internal bottom surface for corrosion (par.67 line 46 teaches inspecting corrosion).

Gershtein fails to teach the in-service tank carrying a first fluid phase and a second fluid phase immiscible with the first fluid phase, the first fluid phase and no second fluid phase occupying the first volume portion, the second fluid phase and no first fluid phase occupying the second volume portion.
Cole does teach the in-service tank carrying a first fluid phase and a second fluid phase immiscible with the first fluid phase (col.2 lines 30-53 teaches a multiphase fluid through mixtures; which could comprise water, as disclosed in col.2 lines 22-24, mixed with oil. Which would settle/separate into a liquid with a 1st phase (being water) and a 2nd phase being oil on top; making them immiscible), the first fluid phase and no second fluid phase occupying the first volume portion (a water/oil mixture would settle/separate into a liquid with a 1st phase (being water) and a 2nd phase being oil on top; each of which could occupy the one the three volumes in Gershtein reference), the second fluid phase and no first fluid phase occupying the second volume portion (a water/oil mixture would settle/separate into a liquid with a 1st phase (being water) and a 2nd phase being oil on top; each of which could occupy the one the three volumes in Gershtein reference on it settles).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Gershtein to include the teachings of Cole; which would provide an improved tank and launch system combination as disclosed by Cole (col.1 lines 21-27).

Regarding claim 17, Gershtein in view of Cole teaches the method of claim 16, wherein introducing the robotic tank inspection device directly into the first volume portion comprises preventing contact between the second fluid phase and the robotic tank inspection device (since a multiphase fluid such as oil and water would become separated with water at the bottom and oil on top, its inherent that the robot would be introduced directly into the 1st phase portion(water) through the bottom while completely avoiding the 2nd phase(oil)).

Regarding claim 18, Gershtein in view of Cole teaches the method of claim 16, wherein operating the robotic tank inspection device in the first volume portion comprises preventing contact between the second fluid phase and the robotic tank inspection device (since a multiphase fluid such as oil and water would become separated with water at the bottom and oil on top, its inherent that the robot would be operating in the 1st phase portion(water) while completely avoiding the 2nd phase(oil) when its introduced into the bottom of the tank).

Regarding claim 19, Gershtein in view of Cole teaches the method of claim 16, further comprising, after completion of inspection (completing inspection is inherently part of the inspecting process), retrieving the robotic tank inspection device from within the in-service tank while avoiding the second volume portion (Gershtein par.38 and fig.4 teaches robotic tank inspection device 10 entering bottom of tank 200 through opening 206, which also means it can exit through 206 to be retrieved; since a multiphase fluid, such as oil and water, would become separated with water at the bottom and oil on top, its inherent that the robot would be introduced and retrieved directly into and from the 1st phase portion(water) while completely avoiding the 2nd phase(oil at the top).

Regarding claim 20, Gershtein in view of Cole teaches the method of claim 19, wherein retrieving the robotic tank inspection device comprises preventing contact between the second fluid phase and the robotic tank inspection device (Gershtein par.38 and fig.4 teaches robotic tank inspection device 10 entering bottom of tank 200 through opening 206, which also means it can exit through 206 to be retrieved; since a multiphase fluid, such as oil and water, would become separated with water at the bottom and oil on top, its inherent that the robot would be introduced and retrieved directly into and from the 1st phase portion(water) while completely avoiding the 2nd phase(oil at the top).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
SILVERMAN EUGENE BEN et al. WO 2004029564 is a robotic ultrasonic inspection vehicle with one or more transducers which are driven by a long, broadband excitation pulse for insonifying a sample subject to inspection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867